Wiswell, J.
An alien applied to the Lewiston Municipal Court, at its .July Term, 1894, to be admitted to become a. citizen of the United States. The Judge of the Court declined to entertain the application and dismissed it on the ground that by virtue of Chap. 310 of the Laws of 1893, that court no longer *201bad any jurisdiction of naturalization cases. The applicant excepted to this ruling.
By the Constitution of the United States, Article I, Sec. VIII, it is provided that Congress shall have power, "To establish an uniform rule of naturalization.”
Congress has enacted that an alien making application for citizenship shall make a declaration on oath, " before a Circuit or District Court of the United States, or a District or Supreme Court of the Territories, ora Court of Record of any of the States having common-law jurisdiction and a seal and clerk.” And that he may be admitted to become a citizen by "some one of the courts above specified.” R. S., of the United States, § 2165.
Assuming that the Lewiston Municipal Court is a court of record having common-law jurisdiction and a seal and a clerk, ■within the meaning of the statute referred to, the question is presented whether the act of the Legislature, approved March 29th, 1893, is in violation of or contrary to any provision of the federal constitution. That act provides that the Supreme Judicial and Superior Courts shall respectively have jurisdiction of applications for naturalization, but that no other court established by the State shall entertain any primary or final declaration or application made by, or in behalf of, an alien to become a citizen of the United States, or entertain jurisdiction of the naturalization of aliens. Chap. 310, Laws of 1893.
There is no provision of the federal constitution which requires the courts or judges of a State to perform any duties respecting the admission of aliens to citizenship. It is well established that such courts and magistrates may, if they choose, exercise the power conferred upon them by Congress, unless prohibited by state legislation. Prigg v. Pennsylvania, 16 Peters, 622. But this is a naked power, and imposes no legal obligations on the courts to assume and exercise them,'and such exercise is not within their official duty, or their oath to support the constitution of the United States. Stephens, Petitioner, 4 Gray, 559.
The Massachusetts Legislature, in 1855, enacted a statute prohibiting any court of the State from receiving or entertaining any primary or final declaration or application of^an alien to *202become a citizen of the United States, or to entertain jurisdiction for the naturalization of aliens. It was held in the case of Stephens, Petitioner, supra, that this statute was not contrary to the Constitution of the United States.
The ruling of the Judge of the Municipal Court was correct.

Exceptions overruled.